DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate two different areas in the drawings, one of which appears to correctly indicated the “side curtain assembly,” the other appears in the same Figures 6 and 7 and seems unrelated to the “side curtain assembly.” The Examiner is unsure what the “44” on the left side of Figures 6 and 7 is referencing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,538,216 to White et al. (hereinafter White) in view of US Patent 7,941,907 to Yang et al. (hereinafter Yang).
	Regarding claims 1 and 4, White discloses a roof rail assembly (102, 104) for a motor vehicle having an open frame vehicle architecture (see Figure 1) comprising: an elongated hollow sport tube (152, 166) extending along a longitudinal axis of the motor vehicle; a side airbag curtain (154) fixedly coupled with the sport tube (at 172 connects the airbag to the 152 by way of 154, and also connects to 166), the side airbag curtain having a stowed condition (see Figure 3) and an inflated condition (see Figure 4); and an integrated seal carrier (168 and 170) fixedly coupled with the sport tube (connected to 152/166 at 138 and 148) and extending laterally outboard of the motor vehicle, the integrated seal carrier comprising a removable roof sealing member (168) and a removable door window seal (170), wherein the removable roof sealing member and the removable door window seal are independent of one another (see Figures 3-5).
	However, White fails to disclose details of the configuration of the elongated hollow sport tube, including being a two-piece multi-gage tube. White also fails to disclose the sport tube further comprising a forward length having a rearward end and a rearward length having a forward end, wherein either of the rearward end of the forward length or the forward end of the rearward length comprises a reduced outer diameter that may be received within an inner diameter of the other to form a tent- poled joint.
Yang discloses using first and second tubes that are intended for assembly together and formed to create structures such a vehicle roof rail (see col. 1, lines 15-20). Yang describes having multi-gage tubes overlap where each length of tube has a forward end and rearward end, where the forward end of the rear length or the rearward end of the forward length has a reduced diameter that may be received with in an inner diameter of the other to form a tent-poled joint (see Figures 4 and 5). Yang discloses that the formation of the roof rail in this manner creates a higher strength joint and overall structure (see col. 1, lines 21-26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have used the overlapping tubes and joint configuration for a roof rail in Yang on the roof rail assembly of White to form a high strength joint and overall structure. The combination would have yielded predictable results.
	Regarding claim 2, White discloses the sport tube is fabricated from a metal material (see col. 5, lines 1-3).
	Regarding claim 3, White discloses the sport tube further comprising an inboard side (left side of 166 in Figures 3-5) and an outboard side (right side of 166 in Figures 3-5), wherein the side airbag curtain (154) is fixedly coupled with the inboard side of the sport tube (see Figures 3-5) and the integrated seal carrier is fixedly coupled with the outboard side of the sport tube (fixedly couples on outside of 152 which is connected to 166).
	Regarding claims 5 and 6, White and Yang are discussed above, and Yang further discloses the overlapping tubes being joined by magnetic pulse welding. However, both fail to disclose the joining of the tubes by being hot formed or seam welded. The claimed phrases “wherein the tent-poled joint is seam welded after assembly” and “wherein the sport tube is hot formed after the tent-poled joint is formed” are being treated as a product by process limitation: that is, that the sport tube is connected together by seam welding or hot forming. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be the same or substantially similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113.
	Thus, even though White and Yang are silent as to the claimed process used to mold the sport tube, it appears that the product of the combination of White and Yang would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of metal and seam welding and hot forming are old and well-known methods of manufacturing connection.
	Regarding claim 7, White discloses the side airbag curtain (154) is coupled to an inboard side of the sport tube (left side of 152/166 in Figures 3-5), and wherein the side airbag curtain extends substantially along a longitudinal length of the sport tube (see col. 2, lines 47-58).
	Regarding claim 8, White discloses comprising a plurality of discrete integrated seal carriers (170) each disposed along a length of the sport tube proximate the location of a retractable door window (see col. 5, lines 17-18) of each of a plurality of removable side door assemblies, wherein each of the plurality of integrated seal carriers (168) has a longitudinal length substantially corresponding to a location and a longitudinal length of the retractable door window (see col. 5, lines 17-18) of one of the removable side door assemblies, respectively.
	Regarding claim 9, White discloses the removable roof sealing member (168) of the integrated seal carrier defines in part an upwardly facing sealing plane along the longitudinal axis of the motor vehicle for interface with a sealing member on a removable roof assembly (126, 128) and the removable door window seal (170) defines a downwardly facing sealing plane for interface with a retractable door window (see col. 5, lines 17-18), the removable roof sealing member and the removable door window seal acting independently of each other.
	Regarding claim 10, White discloses a roof rail assembly (102, 104) for a motor vehicle having an open frame vehicle architecture comprising: the sport tube (152. 166) comprising an inboard side and an outboard side (left and right sides in Figures 3-5 of 152, 166), and a forward end of the sport tube extends from an A-pillar (108) disposed proximate a forward portion of an occupant compartment and a rearward end of the sport tube extends rearward beyond a C-pillar (112, 114) disposed proximate a rearward portion of the occupant compartment (see Figure 1); a side airbag curtain (154) fixedly coupled with the inboard side of the sport tube (see Figure 3), the side airbag curtain having a stowed condition and an inflated condition (see Figures 3 and 4); and 16a plurality of integrated seal carriers (168, 170) fixedly coupled with the outboard side of the sport tube (see Figure 3) and extending laterally outboard of the motor vehicle, each of the plurality of integrated seal carriers comprising a removable roof sealing member (168) defining in part an upwardly facing sealing plane along the longitudinal axis of the motor vehicle for interface with a sealing member on a removable roof (126) and a removable door window seal (170) defining a downwardly facing sealing plane for interface with a retractable door window (see col. 5, lines 17-18), wherein the removable roof sealing member and the removable door window seal act independently of each other (see Figure 3, 168 and 170 are separate and act separately).
	However, White fails to disclose details of the configuration of the elongated hollow sport tube, including being a two-piece tube. 
Yang discloses using first and second tubes that are intended for assembly together and formed to create structures such a vehicle roof rail (see col. 1, lines 15-20). Yang describes having multi-gage tubes overlap where each length of tube has a forward end and rearward end, where the forward end of the rear length or the rearward end of the forward length has a reduced diameter that may be received with in an inner diameter of the other to form a tent-poled joint (see Figures 4 and 5). Yang discloses that the formation of the roof rail in this manner creates a higher strength joint and overall structure (see col. 1, lines 21-26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have used the overlapping tubes and joint configuration for a roof rail in Yang on the roof rail assembly of White to form a high strength joint and overall structure. The combination would have yielded predictable results.
	Regarding claim 11, White discloses the plurality of discrete integrated seal carriers (168, 170) are each disposed along a length of the sport tube proximate a location of a retractable window of each of a plurality of removable side doors (see col. 5, lines 17-18).
	Regarding claim 12, White discloses the motor vehicle (100) further comprises a vertical B-pillar (110, see Figure 1) operably coupled with and at least partially supporting the sport tube (152, 160) disposed between the A-pillar (108) and the C-pillar (112), and one of the plurality of discrete integrated seal carriers (168 and 170) is disposed along a length of the sport tube (152, 160) between the A-pillar (108) and the B-pillar (110) and another of the plurality of discrete integrated seal carriers is disposed along a length of the sport tube between the B-pillar (110) and the C-pillar (112).
	Regarding claims 17, 19, and 20, White discloses a roof rail assembly (102, 104) for a motor vehicle (100) having an open frame vehicle architecture and comprising an A-pillar (108) disposed proximate a forward portion of an occupant compartment, a C-pillar (112) disposed proximate a rearward portion of the occupant compartment, a B-pillar (110) intermediate the A-pillar (108) and the C-pillar (112), a cross-member proximate the A-pillar(116), and a cross- member proximate the C-pillar (118), the roof rail assembly (102, 104) comprising; an elongated hollow sport tube (152, 166) extending along a longitudinal axis of the motor vehicle, the sport tube (152, 166) further comprising an inboard side and an outboard side (see Figures 3-5), and a forward end of the sport tube extends from the A-pillar and a rearward end of the sport tube extends rearward beyond a C-pillar (see Figure 1); a side airbag curtain (154) fixedly coupled with the inboard side of the sport tube, the side airbag curtain having a stowed condition (see Figure 3) and an inflated condition (see Figure 4); and a plurality of integrated seal carriers (168 and 170) fixedly coupled with the outboard side of the sport tube and extending laterally outboard of the motor vehicle, each of the plurality of integrated seal carriers comprising a removable roof sealing member (168) defining in part an upwardly facing sealing plane along the longitudinal axis of the motor vehicle for interface with a sealing member on a removable roof (126, 128) and a removable door window seal (170) defining a downwardly facing sealing plane for interface with a retractable door window (see col. 5, lines 17-18), wherein the removable roof sealing member and the removable door window seal act independently of each other (see Figures 3-5, separate seals 168/170). White discloses having the roof rail assembly (102, 104) supported by multiple pillars, including the A-pillar (108), B-pillar (110), and C-pillar (112).
	However, White fails to disclose details of the configuration of the elongated hollow sport tube, including being a two-piece multi-gage tube. White also fails to disclose the sport tube further comprising a forward length having a rearward end and a rearward length having a forward end, wherein either of the rearward end of the forward length or the forward end of the rearward length comprises a reduced outer diameter that may be received within an inner diameter of the other to form a tent- poled joint. White also fails to disclose the tent-poled joint of the sport tube operably coupled with and supported by the C-pillar.
Yang discloses using first and second tubes that are intended for assembly together and formed to create structures such a vehicle roof rail (see col. 1, lines 15-20). Yang describes having multi-gage tubes overlap where each length of tube has a forward end and rearward end, where the forward end of the rear length or the rearward end of the forward length has a reduced diameter that may be received with in an inner diameter of the other to form a tent-poled joint (see Figures 4 and 5). Yang discloses that the formation of the roof rail in this manner creates a higher strength joint and overall structure (see col. 1, lines 21-26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have used the overlapping tubes and joint configuration for a roof rail in Yang on the roof rail assembly of White to form a high strength joint and overall structure. Further, it would have been obvious to have the joint at any length along the roof rail, including in the area of the C-pillar, as a matter of design choice and to give more support to the joint using the C-pillar (see col. 1, lines 21-26). The combination would have yielded predictable results.
	Regarding claim 17, White discloses each of the plurality of integrated seal carriers comprises a vertical flange (flange in area of 138) fixedly coupled with the outboard side of the sport tube and a horizontal flange (164) extending laterally outboard of the motor vehicle upon which removable roof sealing member (168) and the removable door window seal (170) are mounted, wherein a distal outboard edge of the horizontal flange (164) is adapted to resiliently flex upwardly in response to a presence of a fully extended door window in a door-closed position (see Figure 5).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over White and Yang as applied to claims 1-12, 16, 17, 19, and 20 above, and further in view of US Patent 4,626,026 to Hasegawa.
White and Yang are discussed above, and further disclose having external trim covers disposed on one or more of the A-pillar, B-pillar, or the C-pillar. White and Yang fail to disclose the external trim cover comprises a vertical sealing member defining a longitudinally facing and vertically oriented window sealing plane having an upper end disposed proximate the removable door window seal defining the downwardly facing sealing plane, including sealing areas of the window openings on the A-pillar and B-pillar.
	Hasegawa discloses having a vehicle with a removeable roof that has vertically oriented window sealing (47) integrated into the external trim cover in the B-pillar (see Figure 2). The upper end is proximate the downwardly facing seal plane (see near 48 in Figure 2). The seals are used in order to establish a water-tight seal between the upper edge of the door window (158) and the trim (162; see col. 6, lines 52-65). 
	It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to have used a vertical sealing member of Hasegawa on the roof rail assembly of White and Yang in order to create a water-tight seal for the window (see col. 6, lines 52-65). The combination would yield predictable results.

	Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the PTO-892 includes roof rail configurations and methods of forming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616